The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Claim Rejections – 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the basis for the rejections under this section made in this Office action:
NOVELTY; PRIOR ART - A person shall be entitled to a patent unless
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
This rejection under 35 U.S.C. §102(a)(1) might be overcome by:
(a) The exception under 35 U.S.C. §102 (b)(1)(A):
To overcome this rejection under 35 U.S.C. §102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. §102 (a)(1);
 (b) The exception under 35 U.S.C. §102 (b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37 CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
2.	Claims 1-3, 5-7 and 9-19 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 8,042,082 to Solomon et al (referred to as Solomon). 
In re claim 1, Solomon discloses a system-on-chip (SoC) 101 comprising:
- a network layer 104 including one or more routers 410-416 [Figs. 29, 31-32 and cols. 4-5, 19]; and
- an application specific integrated circuit (ASIC) layer 102 bonded to the network layer 104, wherein the ASIC layer includes one or more components 220, 230, 260, 270, 280 [Figs. 1-10, 13, 19, 21-22, 24-29, 31-34, 38-45 and cols. 16, 18 & 20].
In re claim 2, Solomon discloses the network layer and the ASIC layer 102, each includes a second surface 113 opposite an active surface 112 [Fig. 29].
In re claim 3, Solomon discloses the active surface 112 of the ASIC layer and a second surface 115 of the network layer 104, each includes one or more contacts 314, wherein the network layer 104 is 

    PNG
    media_image1.png
    266
    556
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    435
    424
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    375
    936
    media_image3.png
    Greyscale

Application(Fig.5) vs Solomon (US Pat 8,042,082)Fig.29 &Teig (US Publ. 10,672,744)Fig.1 
In re claim 5, Solomon discloses the second surface 111 of the ASIC layer 102 including one or more terminals 303 [Figs. 38 and cols. 3-4, 20].
In re claim 6, Solomon discloses a memory layer including an active surface including one or more contacts 316 [Fig. 29].
In re claim 7, Solomon discloses the memory layer 106 bonded to the network layer 104 via bonds formed between one or more contacts 315 on the active surface of the network layer 104 and the one or more contacts 316 on the active surface of the memory layer 106 [Fig. 29].
In re claim 9, Solomon discloses each of the one or more components connected at least one of the one or more routers 410-416 in the network layer 104 via one or more conductive structures [Figs. 1-7, 9-11, 13, 21-22, 24-26, 29, 31-34, 40-45 and cols. 16, 18 & 20].
In re claim 10, Solomon discloses the conductive structures including one or more of traces, vias 164, contacts, or terminals [Fig. 38 and cols. 3-4, 20].
In re claim 11, Solomon discloses each of the one or more components including a network interface 271 [Fig. 29].
In re claim 12, Solomon discloses each of the one or more components 601-605 connected to at least one of the one or more routers 410-416 through their respective network interfaces 271 [Fig. 29].
In re claim 13, Solomon discloses the memory layer 106 including one or more memory segments.
In re claim 14, Solomon discloses each of the one or more memory segments connected to at least one of the one or more routers in the network layer 104 via one or more conductive structures [Fig. 29].
In re claim 15, Solomon discloses the network layer 104 configured to route data between the one or more components and the one or more memory segments 601-605 [Fig. 29].
In re claim 16, Solomon discloses the network layer 104 configured to ignore faulty memory segments or faulty processors [Fig. 29].
In re claim 17, Solomon discloses the one or more routers 410-416 of network layer 104 connected via one or more routing traces in the network layer [Figs. 1-7, 9-11, 13, 21-22, 24-26, 29, 31-34, 40-45].
In re claim 18, Solomon discloses the network layer 104 connected to memory located outside of the system-on-chip [Fig. 29].
In re claim 19, Solomon discloses the one or more routers arranged in a mesh pattern, a ring pattern, or a star pattern [Fig. 38 and cols. 3-4, 20].
Claim Rejections – 35 U.S.C. §103
3.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a person having skills in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 4 and 8 are rejected under 35 U.S.C. §103(a) as being unpatentable over Solomon et al (U.S. Patent No. 8,042,082) in view of Teig et al (U.S. Patent No. 10,672,744). 
In re claim 4 & 8, Solomon discloses bonds between the first device layer and first/second network layers, and the bonds between the memory layer and second network layer formed via metal bonding [¶0021].  However, Solomon does not explicitly disclose those bonds formed via ZiBond direct bonding and/or direct bond interconnect (DBI) hybrid bonding.  
Teig, teaching an analogous art to that of Solomon, discloses a SoC comprising first and second network layers, a first device layer including one or more components, and having an active surface and a second opposite surface, wherein the active surface is bonded to the second network layer and the second opposite surface is bonded to the first network layer [Figs 1, 2], wherein the layers are bonded via DBI hybrid bonding [Figs 5, 14 and cols. 5-6].
It would have been obvious to a person having skills in the art to have modified the networks in Solomon by utilizing “layers bonded via ZiBond and/or via DBI” for the purpose of provides efficient and direct metal bonding contact between layers of a semiconductor device 
Contact Information
5.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.	Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
March 04, 2021										    /Calvin Lee/
    PNG
    media_image4.png
    7
    666
    media_image4.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815